Case: 13-60167       Document: 00512413465         Page: 1     Date Filed: 10/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2013
                                     No. 13-60167
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LUIS ALBERTO VASQUEZ-HERNANDEZ, also known as Luisd Alberyo
Vasquez-Hernandez,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087 767 991


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Luis Alberto Vasquez-Hernandez, a native and citizen of Mexico, seeks our
review of a decision by the Board of Immigration Appeals (BIA) dismissing his
appeal of a decision of the Immigration Judge (IJ) that denied his applications
for withholding of removal and relief under the Convention Against Torture
(CAT). During his removal proceedings, Vasquez-Hernandez claimed that he
was entitled to relief because there was a clear probability that he would be


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-60167     Document: 00512413465      Page: 2    Date Filed: 10/18/2013

                                  No. 13-60167

recruited by a drug cartel if he were returned to Mexico due to his membership
in a particular social group, specifically young men recruited by cartels, and
because there was a clear probability that he would be kidnaped and held for
ransom due to his membership in another particular social group, specifically
persons who have lived in the United States and are thus perceived as wealthy.
In addition, he claimed relief under the CAT due to his fear of torture.
      The respondent has moved for summary disposition, arguing that
Vasquez-Hernandez’s issues are foreclosed by Castillo-Enriquez v. Holder, 690
F.3d 667, 668 (5th Cir. 2012), and Orellana-Monson v. Holder, 685 F.3d 511, 521-
22 (5th Cir. 2012). Vasquez-Hernandez opposes the motion.
      Summary disposition is not appropriate in this case, and the respondent’s
motion is thus denied. See United States v. Holy Land Found. for Relief and
Dev., 445 F.3d 771, 781 (5th Cir. 2006). However, because the record before us
does not compel findings different from those of the IJ or the BIA, see Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006), we dispense with further briefing.
      Vasquez-Hernandez’s claim that his proposed social group, young men who
are recruited by cartels, lacks the requisite particularity to be cognizable for
purposes of withholding of removal. See Orellana-Monson, 685 F.3d at 521-22.
Vasquez-Hernandez’s claim that his proposed social group, individuals returning
to Mexico from the United States who are perceived as wealthy, likewise lacks
the requisite particularity to be cognizable for purposes of withholding of
removal; moreover, economic extortion is not a form of persecution under
immigration law. See Castillo-Enriquez, 690 F.3d at 668.
      Finally, concerning Vasquez-Hernandez’s application for relief under the
CAT, he presented no evidence of past torture, see 8 C.F.R. § 208.16(c)(3), or
evidence that, if deported to Mexico, it is more likely than not that he will suffer
torture by the instigation or acquiescence of the Mexican government. 8 C.F.R.
§ 208.16(c)(2); Chen, 470 F.3d at 1139. In light of the foregoing, Vasquez-
Hernandez’s petition for review is denied.

                                         2
   Case: 13-60167   Document: 00512413465   Page: 3   Date Filed: 10/18/2013

                             No. 13-60167

    DISPENSE WITH FURTHER BRIEFING; MOTION FOR SUMMARY
DISPOSITION DENIED; PETITION FOR REVIEW DENIED.




                                   3